DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         M.W., THE FATHER,
                              Appellant,

                                    v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                              No. 4D22-1855

                          [December 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose A. Izquierdo, Judge; L.T. Case No. 2020-1972CJDP.

   Sean Conway, Deland, for appellant.

  Carolyn Schwartz of Children's Legal Services, Fort Lauderdale for
Department of Children and Families.

   Alyssa L Cory of Shutts & Bowen LLP, Tampa, and Sara Elizabeth
Goldfarb of Statewide Guardian ad Litem Office, Tallahassee, for Guardian
ad Litem.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.